Exhibit 10.1

[g206791kei001.jpg]

Corporate Letter of Offer

Letter of Variation

Channell Bushman Group

24 July 2007

National Australia Bank Limited ABN 12 004 044 937


--------------------------------------------------------------------------------


Sydney Major Client Group

Level 23, 255 George Street

Sydney NSW 2000

Ph: (02) 9237 1917

Fax: (02) 9237 9752

24th July 2007

The Directors

Channell Bushman Group

3 Healey Circuit

Huntingwood NSW 2148

Dear Sir/Madam

Re: Channell Bushman Group (“the Customer”)

Further to our recent discussions, we are pleased to advise the following
amendments to your Corporate Letter of Offer dated 16th May 2007.

Extension

We are pleased to advise that we will extend the following facilities for a
further period of 30 days:

Borrower

 

Facility Type

 

Amount

 

New Expiry Date

 

Bushmans Group Pty Limited

 

Bill Acceptance/Discount Facility

 

$

3,200,000

 

30th August 2007

 

Bushmans Group Pty Limited

 

Bank Guarantee Facility

 

$

50,000

 

30th August 2007

 

Channell Pty Limited

 

Bank Guarantee Facility

 

$

375,000

 

30th August 2007

 

Channell Pty Limited

 

Transaction Negotiation Authorities Facility

 

$

200,000

 

30th August 2007

 

Bushmans Group Pty Limited

 

Transaction Negotiation Authorities Facility

 

$

275,000

 

30th August 2007

 

Bushmans Group Pty Limited

 

Master Asset Finance Facility

 

$

1,000,000

 

30th August 2007

 

Channell Pty Limited

 

Master Asset Finance Facility

 

$

250,000

 

30th August 2007

 

Bushmans Group Pty Limited

 

Business Credit Card Facility

 

$

300,000

 

30th August 2007

 

Channell Pty Limited

 

Business Credit Card Facility

 

$

100,000

 

30th August 2007

 

Bushmans Group Pty Limited

 

Documentary Letter of Credit

 

$

50,000

 

30th August 2007

 

 

1


--------------------------------------------------------------------------------


Lending Covenants

The following lending covenant will be removed from facilities provided to you
under the Corporate Letter of Offer referrred to above.

The bank being provided with evidence of unconditional refinance approval and/or
evidence of equity raising by 31st July 2007, the Bank will agree to a further
30 day extension to 30th August 2007 to enable settlement to be concluded.

Fees and Charges now payable

The following non refundable fees and charges are now payable by you as a result
of the above change, if not already paid:

Facility Extension from 31st July 2007 to 30th August 2007

 

$

24,596

 

 

If any of these facilities are subject to financial reporting or other covenants
or undertakings, we may review your compliance with those covenants or
undertakings separately. This letter is not a waiver of any righs we may have if
those covenants or undertakings are not met.

The above change(s) take affect once we have received the duplicate of this
letter, duly signed by you. All other terms of the facilities remain in full
force and effect.

Signed on behalf of

 

 

National Australia Bank Limited by

 

 

 

 

 

 

 

 

/s/ Graeme Johnson

 

24/7/07

 

Graeme Johnson

 

 

Associate Director

 

 

 

Your acceptance by resolution

Please communicate your receipt of this notice and confirmation that this notice
accurately reflects the agreed changes set out above by delivering a certified
copy of an extract of board minutes evidencing the board resolution authorising
acceptance of this notice.

Your acceptance by signing

Please sign below to acknowledge your receipt of this notice and your consent
to, and approval of, the above matters as set out in it.

By signing below you also acknowledge that each security given by you, except as
set out above, remains in full force and effect, and that nothing in this letter
mitigates, compromises or in any other way affects the enforceability of that
security.

Please return the signed notice to Level 23, 255 George Street, Sydney NSW 2000.

The duplicate copy of this notice may be retained for your records.

2


--------------------------------------------------------------------------------


Companies Executing without using a Common Seal

Executed By

 

 

 

 

 

Channell Bushman Pty Limited ABN 99 109 821 614

 

 

 

 

 

By being signed by:

 

 

 

 

 

/s/ William H. Channell, Jr.

 

 

/s/ Michael L. Perica

 

Signature of Director

 

Signature of Director/Secretary

 

 

 

William H. Channell, Jr

 

 

Michael L. Perica

 

Name of Director

 

Name of Director/Secretary

 

 

 

25/7/07

 

 

25/7/07

 

Date

 

Date

 

 

 

 

 

 

Executed By

 

 

 

 

 

Bushmans Group Pty Limited ABN 90 090 744 022

 

 

 

 

 

By being signed by:

 

 

 

 

 

/s/ William H. Channell, Jr.

 

 

/s/ Michael L. Perica

 

Signature of Director

 

Signature of Director/Secretary

 

 

 

William H. Channell, Jr

 

 

Michael L. Perica

 

Name of Director

 

Name of Director/Secretary

 

 

 

25/7/07

 

 

25/7/07

 

Date

 

Date

 

 

 

 

 

 

Executed By

 

 

 

 

 

Channell Pty Limited ABN 29 002 735 622

 

 

 

 

 

By being signed by:

 

 

 

 

 

/s/ William H. Channell, Jr.

 

 

/s/ Michael L. Perica

 

Signature of Director

 

Signature of Director/Secretary

 

 

 

William H. Channell, Jr

 

 

Michael L. Perica

 

Name of Director

 

Name of Director/Secretary

 

 

 

25/7/07

 

 

25/7/07

 

Date

 

Date

 

3


--------------------------------------------------------------------------------


Bushmans Engineering Pty Limited ABN 49 074 185 461

By being signed by:

 

 

 

 

 

/s/ William H. Channell, Jr.

 

 

/s/ Michael L. Perica

 

Signature of Director

 

Signature of Director/Secretary

 

 

 

William H. Channell, Jr

 

 

Michael L. Perica

 

Name of Director

 

Name of Director/Secretary

 

 

 

25/7/07

 

 

25/7/07

 

Date

 

Date

 

 

 

 

 

 

Executed By

 

 

 

 

 

Polyrib Tanks Pty Limited ABN 49 062 942 661

 

 

 

 

 

By being signed by:

 

 

 

 

 

/s/ William H. Channell, Jr.

 

 

/s/ Michael L. Perica

 

Signature of Director

 

Signature of Director/Secretary

 

 

 

William H. Channell, Jr

 

 

Michael L. Perica

 

Name of Director

 

Name of Director/Secretary

 

 

 

25/7/07

 

 

25/7/07

 

Date

 

Date

 

 

 

 

 

 

Executed By

 

 

 

 

 

Australian Bushman Tanks Pty Limited ABN 21 058 504 108

 

 

 

 

 

By being signed by:

 

 

 

 

 

/s/ William H. Channell, Jr.

 

 

/s/ Michael L. Perica

 

Signature of Director

 

Signature of Director/Secretary

 

 

 

William H. Channell, Jr

 

 

Michael L. Perica

 

Name of Director

 

Name of Director/Secretary

 

 

 

25/7/07

 

 

25/7/07

 

Date

 

Date

 

4


--------------------------------------------------------------------------------